We find on the facts here that the parties stipulated to proceed in this arbitration with associate counsel present for a short time and with regular counsel present the next day. There has been no showing of prejudice. We find nothing else in the conduct of the arbitrators which could be considered misconduct. All of the complaints of *671substance relate to alleged errors of fact or law made by the arbitrators, which we may not review. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion to confirm the award granted. Settle order on notice. Present — Peck, P. J., Glennon, Dore, Callahan and Bergan, JJ. [See ante, p. 669.]